981 So.2d 617 (2008)
Grant Matthew EFINGER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-441.
District Court of Appeal of Florida, Fourth District.
May 14, 2008.
Grant Matthew Efinger, Orlando, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. See Gethers v. State, 838 So.2d 504 (Fla.2003).
WARNER and MAY, JJ., concur.
POLEN, J., concurs specially.
POLEN, J., specially concurring.
I agree with affirming the denial of jail time credit in the Martin County cases, but would add it should be without prejudice to seek relief, either from the Department of Corrections or the St. Lucie County Court, for the "extra" 78 days appellant spent in the St. Lucie County jail.